ACCEPTED
                                                                                                                                                                                       01-15-00076-CV
                                                                                                                                                                             FIRST COURT OF APPEALS
                                                                                                                                                                                     HOUSTON, TEXAS
                                                                                                                                                                                  1/30/2015 2:24:42 PM
AppellateDocket Number: 01-15-m076-CV                                                                                                                                              CHRISTOPHER PRINE
                                                                                                                                                                                                CLERK
AppellateCaseStyle:

                                               Vs.


Companion CaseNo. : 14-D€V.2t:123i2                                                                                                                               FILED IN
                                                                                                                                                           1st COURT OF APPEALS
                                                                                                                                                               HOUSTON, TEXAS
                                                                                                                                                           1/30/2015 2:24:42 PM
                                                                                                                                                           CHRISTOPHER A. PRINE
Amended/correctedstatement:                                                                            DOCKETING STATEMENT (Civil)                                 Clerk

                                                                                          AppellateCourt:1stCourt of Appeals
                                                                                (to befiled in the courtof appealsuponperfectionof appealunderTRAP32)

L Appellant

ffi Person f]                    Organization (chooseone)                                                            t       Lead Attomey

                                                                                                                     FirstName:
First Name:                     Alan ',;;" ':                   ::   , , ' :',.',, 1 '
                                        '                                                                            Middle Name:
                                                                                    r.
Middle Name: Nfilsen ,                                          , ,' ,. ::", r, . '.                                 Last Name:

Las t Nam e :                   C f g f t $ , . , ,. :. .'           ,, - .,1:l:' ,ii;,:, ,, 1 1 r ;' r ,'           Suffix:

Suffix:       I,             r,
                       :,r,i.,...,''.' ,
                                                                                                                     Law Firm Name:

Pro Se: O                                                                                                            Addressl:
Addressl:                       l99l0G{gr}d,B'luff'G.rove , ,                                                        Address2:
Address2::....:....:.,'...;...'..,1..                                                                                City:
City:                           Richmond                                                                             State:     Texas                          Zip+4
State:        Texa* ,,,,                       ' .:   : "':., Zip+4 7XN1,                                            Telephone:
Telephone:                      (28-l}3.84-0340"'                                        ext.                        Fax:
                          .       i , : , :.      l, ' ',   I
Fa x :             .                                             .,..,,,                                             Email:
Email:                                1.., ,,,,,.',, , -
              atarircrstt6@yqhoo.eolrl..r,                                                                           SBN:

IItr. Appellee
X     Person f]Organization (chooseone)                                                                             X        Lead Attorney
                                                                                                                     First Name:        Randall
First Name:                     John'".                                                                              Middle Name: }V.,,. ,
Middle Name: F.                                                                                                      Last Name:         Mwte,,
Last Name:                      Healey                                                                               Suffix:
Suf f rx :   J1 t , , , 1 t : ;' ;, , , , , , ;                                                                      Law Firm Name: Fort BerndCounty
ProSe: C                                                                                                             AddressI           301 JacksonStreet

                                                                                                                    Address2

                                                                                                                     City:              Riehmffi,,
                                                                                                                     State:     TtrX8s.,,,, ,,r::,l:.,," i ,,, r. Zip+ :
                                                                                                                     Telephone:          (281)341-4555                 ext
                                                                                                                     Fax:       (281)341-4557
                                                                                                                     Email:              1"..;r11.,'',:.



                                                                                                                     SBN:       24003910
                                                                                                             Page1 of9
X             I   Organi z-ation(choose one)           tr     LeadAttorney
                                                       First Name:
First Name:                                            Middle Name:

Middle Name:                                           Last Name:
Last Name:                                              Suffrx:
Suffix:                                                Law Firm Name:
ProSe: O                                               Address1:
                                                       Address2:
                                                       City:
                                                       State:
                                                       Telephone:
                                                       Fax:
                                                       Email:
                                                       SBN:




                                               Page2 of 9
Nature of Case(Subject matter or type of case):

Date order or judgment signed:
Date notice of appealfiled in trial court:
If mailed to the trial court clerk, also give the date mailed:

lnterlocutory appealof appealableorder: I       Ves X No
Ifyes, pleasespeci$ statuioryor otherbasison which interlooutoryorderis appeatable
                                                                                 (SeeTRAP 2E):


          appeal(SeeTRAP28):
Ac.celerated                                 IYes     fiNo
                                  0r other basison which


ParentalTermination or Child Protection?(SeeTRAP 28.4): [Yes                  ENo

Permissive?(SeeTRAP 28.3):              [Yes X No
Ifyes, pleasespeci$ statutoryor othq basisfor suohstatus:

Agreed? (SeeTRAP 28.2):                       fl Yes X No
Ifyes, pleasespeoiSstatutoryor otherbasisfor suchstatus:


Appealshouldreceiveprecedence,    preference,or priority rmderstatuteor mle:            I   Yes I       No
Ifyes, pleasespecifi statutoryor otherbasisfor suchstatus:

Doesthis caseinvolvean amountunder$100,000? E Yes fiNo
Judgmentor orderdisposesofall partiesandissues: f] Yes XlNo
Appeal from final judgment:                             ffiYes ilNo
Does the appealinvolve the constitutionality or the validity of a statute,rule, or ordinance?       [    Yes f|No




Motion for New Trial:                [Yes     fJ No               If yes,datefiled:

Motion to Modify Judgment:           flves    X No                If yes, date filed:
Requestfor Findings of Fact          ffives tNo                   If yes, datefiled:
and Conclusionsof Law:
Motion to Reinstate:                 [Yes X No                    If yes, date filed:

Motion under TRCP 306a:
                                     fl Yes il lto                If yes, datefiled:

Other:                               filves [f No
If other,pleasespecifu:



Affrdavit filed in trial court:     I ves X No                   If yes, date filed:

Contestfiled in trial court:        flves fJ No                  If yes, date filed:

Date ruling on contestdue:

Ruling on contest: I     Sustained      fl Ovemrled              Date of ruling:

                                                                  Page3 of9
Hasanypartyto the court'sjudgmentfiled for protectionin bankruptcywhichmightaffectthis appeal?   [Ves    Xl No
If yes,pleaseattacha copyof thepetition.



Date bankruptcy filed:                                  BankruptcyCaseNumber:ffi




Court:                                                       Clerk'sRecord:
County:                                                      Trial CourtClerk  ffi nistrict fl County
Trial Court DocketNumber (CauseNo.):                         Wasclerk'srecordrequested? ffiYes [No
                                                             If yes, daterequested:
Trial Judge(who tried or disposedof case):                   If no, date it will be requested:
First Name:                                                  Were payment arrangementsmade with clerk?
Middle Name:                                                                                     ffiYes f]No firndigent
Last Name:
                                                             (Note:No requestrequired under TRAP 34.5(a),(b))
Suffix:

Address l:

Address2 :
City:
State:W                             Zip + 4:
Telephone:                           ext.    ffi
Fax:
Email:




Reporter's or Recorder'sRecord:

Is there a reporteCsrecord?         ffiYes fl No
Wasreportelsrecordrequested? ffiVes I No

Wastherea reporter's                  recorded?flYes
                   recordelectronically                 X
If yes, date requested:

lf no, date it will be requested:
Werepaymentarrangements
                     madewith the courtreporter/courtrecorder?
                                                              ffiVes fl WofiIndigent




                                                       Page4of 9
ffi CourtReporter                      I CourtRecorder
il omriut                              il Substitute



First }{ame:
Middle Name:
Last Name:


Addressl:
Address2:
City:
State                               Zip + 4:
Telephone:                            ext.   ffi
Fax:
Email:

I   CourtReporter                      n Court Recorder
I om"iut                               n Substitute
First Name:
Middle Name:
Last Name:
Suffix: W
Address1:
Address2:
City:
State                               Zip + 4:
Telephone:                            ext.   ffi
Fax:
Email:



Supersedeas
         bondfiled:flYes         fJ No         Ifyes, datefiled:
                                                                   ffi
Will file: flves   il uo




Will you requestextraordinary
                            relief(e.g.temporaryor ancillaryrelief)from thisCourt? [Yes   Xl No
If yes, briefly statethe basisfor your request:




Should this appealbe referredto mediation?
                                                   f, Ves X No
                                                               Page5 of9
If no, pleasespecify:
Hasthe casebeenthroughan ADR procedure? flYes               X No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the casego through ADR?     flPre-Trial     I    Post-Trial   I   Ottrer
If other,pleasespeciff:
Type ofcase?
Give a briefdescriptionofthe issueto be nised on appealthc relief sougl4 andthe applicablestandardfor rcvieq ifknown (without
prejudiceto the right to raiscadditionalissuesor requestadditionalrelief):



How was the casedisposedof?
Summaryof relief granted,includingamountof moneyjudgment,andif any,damages
                                                                         awarded.
If moneyjudgrnent,whatwasthe amount?Actualdamages:
Punitive(or similar)damages:
                          ffi
Atrorney'sfees(trial)r     ffi
Attorney's fees(appellate):


If other,pleasespecift:



Will you challengethis Court'sjurisdiction?
                                        [Yes X No
Doesjudgmenthavelanguagethat oneor moreparties"takenothing"? ffi Yes il Wo
Doesjudgmenthavea MotherHubbardclause?[Yes X No
Ottrerbasisfor finality?
Ratethecomplexityofthecase(uselforleastand5formostcomplex):        n1 n2 X3 n4 [S
Pleasemakemy answerto theprecedingquestions   knownto otherpartiesin this case. ffilYes I No
Canthe partiesagre€on an appellatemediator? [ Yes E t to
Ifyes, pleasegivename,address,
                            telephone,
                                    fax andemailaddress:
Name                             Address                                                     Fax           Email
                                 ffi                                                         ffi           ffi
Languagesother than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




                                                              Page6 of 9
List any pending or pastrelated appealsbefore this or any other Texas appellatecourt by court, docket number, and style.

DocketNumber:                                                                Trial Court:

  Style:

     Vs.




                                                            FageTof9
XIY. Pro Bsno Progr*m: (Ccmpletesectionif filing in the lsto3rdr Sthoor 14thCpurts of Appeals)
The CourtsofAppeals listedabove,in conjunctionwith the StateBar ofTexas AppellateSectionPro Bono Committeeand local Bar
Associations, are conducting a program to place a limited number ofcivil appealswith appellate counsel who will representthe appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil casesfor inclusion in the Program basedupon a number of
discretionarycriteria, includingthe financialmeansofthe appellantor appellee. Ifa caseis selectedby the Committee,and can be matched
with appellate counsel, that counsel will take over representationof the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Ofiice or on the Intemet at
ww]v.tex-app.org. Ifyour caseis selectedand matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guaranGethat ifyou submit your casefor possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your caseand tlat pro bono counsel can be found to representyou. Accordingly, you should not forego seeking other counsel to representyou
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case,including parties and background, through selected Internet sites and Listserv to its pool ofvolunteer appellate
attorneys.
Do you want this caseto be consideredfor inclusionin the Pro Bono Program?               f f iv e s I No
Do you authorize the Pro BoJlo Committee to contact your fial counsel ofrecord in this matter to answer questions tlle committee may have
regardingthe appeal'r D( Yes ll No

Pleasenote that any such conversationswould be maintained as confidential by the ho Bono Committee and the information used solely for
the purposesofconsidering the casefor inclusion in the Pro Bono Program

Ifyou have not previously filed an afftdavit oflndigency and attached a file-stamped copy ofthat affidavit, does your income exceed200Voof
the U.S. Departmentof Health and Human ServicesFederalPovertyGuidelines?               ffiYes INo

Theseguidelinescanbs found in the ProBonoProgramPamphletaswell ason the intemetat

                                                     to the ProBonoCommittesr I Yes ff No
Are you willing to discloseyour financialcircumstanc€s
Ifyes, pleaseattachanAffidavit oflndigency completedandexecutedby the appellantor appellee.Sampleformsmaybe foundin the Clerk's
Office or on the internetat                         . Your participationin the Pro Bono Programmay be conditioneduponyour executionof
an affidavit under oatl as to your financial circumstances.

Give a briefdescriptionofthe issu€sto be raisedon appeal,th€ rclief sought,and the applicablestandardofreview, ifknown (without
prejudice to the right to raise additional issuesor requestadditional relief; use a s€parateattachment, if necessary).
This caseis regarding a violation of l4th Amendment rights. The trial court erroneously dismissed suit pursuantto Plea to the Jurisdiction.
Appellant se€ksreversal ofthisjudgment and any other reliefto which he may be entitled.




XV, $ignature




                                                                                       Date:            January26,2015



PrintedName: Alan N. Crotts                                                            StateBar No.:



ElectronicSignature: Alan N. Crotts
   (Optional)




                                                             Page8 of 9
Theundersignedcounseloertifiesthatthis docketingstrt€menthasbeenservedon the following leadcounselfor all partiesm the trial
court's order or judgment as follows on




          of counsel(or pro se party)                             Electronic Signature:
                                                                        (Optional)

                                                                  State Bar No.:


Cenificat€of Servic€Requirem€nts  CIRAP9.5(e)):A c€rtificatoof servicemustbe signedby the personwho madethe serviceandmust
state:
                       (1) the dateandmannerof sewice;
                       (2) the nameandaddressofeachpersonservd and
                       (3) if the penon servcdis a party'saltornoy,the nameofthe partyrepresented
                                                                                                by that attom€y


Pleaseenterthe following for cachpersonserved:

Date Served:

Manner Served:

First Name:

Middle Name:

Last Name:
Suffix:ffi
Law Firm Name:

Addressl:
Address 2:

City:
State                               Zip+4: ffi
Telephone' ffi                     ext. ffi
Fax: ffi
Email:

If Attomey, RepresentingParty'sName:




                                                        Page9 of9